Citation Nr: 0830359	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 30, 
2004, for a grant of service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for bilateral 
sensorineural hearing loss, effective September 30, 2004, the 
date his claim was received.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT


1.  In a November 1977 rating decision, the Board denied the 
veteran's claim of service connection for bilateral 
sensorineural hearing loss; later that month, he was provided 
notice of the November 1977 rating decision but did not 
appeal this determination.

2.  The veteran has not asserted that the November 1977 Board 
decision denying service connection for bilateral 
sensorineural hearing loss was clearly and unmistakably 
erroneous.

3.  The veteran's application to reopen his claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss was received by VA on September 30, 2004.

4.  In a rating decision dated in June 2005, the RO granted 
service connection for bilateral sensorineural hearing loss, 
effective September 30, 2004, the date of receipt of the 
application to reopen the service connection claim.





CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 
2004, for a grant of service connection for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran argues that an earlier effective date is 
warranted for his bilateral sensorineural hearing loss 
because he has had this disability since service.  As such, 
he asserts that the effective date should relate back to his 
initial application for VA compensation, which he filed in 
September 1976. 

In this case, the basic facts are not in dispute.  In an 
unappealed November 1977 Board decision, the Board denied 
service connection on the basis that there was no evidence of 
hearing loss during service or for many years thereafter, and 
on September 30, 2004, he filed an application to reopen a 
claim of service connection for bilateral sensorineural 
hearing loss.  

Initially, it is noted that because the veteran did not 
appeal the Board's November 23, 1977, decision to the United 
States Court of Appeals for Veterans Claims (Court), absent 
clear and unmistakable error in the November 23, 1977, Board 
decision, which the veteran does not even allege, that 
determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 
7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 
20.1404 (2007).  As such, entitlement to an earlier effective 
date of service connection for bilateral hearing loss is not 
warranted on this basis.

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which, as noted above, was received by VA on September 30, 
2004.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 
2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the veteran's bilateral sensorineural hearing loss 
had its onset in service, service connection was established.  
It does not follow, however, that because service connection 
is warranted that the effective date of service connection be 
the day following service or the date he filed his original 
claim because doing so would render meaningless many of the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Indeed, in Sears, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that pursuant to 
38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid 
gap-filling regulation, there was no conflict between 
38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible 
effective date of service connection for a reopened claim was 
the date the reopened claim was received.  Id. at 1332.  
Thus, under the law, there is no basis to assign an earlier 
effective date for service connection for bilateral 
sensorineural hearing loss.


ORDER

Entitlement to an effective date prior September 30, 2004, 
for service connection for bilateral sensorineural hearing 
loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


